ITEMID: 001-104706
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KOSTIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Anatoly Kovler;Christos Rozakis;Mirjana Lazarova Trajkovska
TEXT: 4. The applicant was born in 1985 and lives in Voronezh.
5. On 11 April 2005 the applicant initiated civil proceedings against the local administration seeking formal acknowledgment of his entitlement to child benefits and the relevant arrears.
6. On 27 July 2005 the Sovetskiy District Court of Voronezh (“the District Court”) dismissed his claims finding that he was not eligible for the sought benefits. The applicant appealed against the judgment.
7. On 4 October 2005 the District Court summoned the applicant to appear at the appeal hearing fixed for 27 October 2005. There is no evidence that the summons was dispatched or that the applicant indeed received it.
8. On 27 October 2005 the Voronezh Regional Court examined and dismissed as unfounded the applicant’s appeal. The applicant was absent from the appeal hearing, and the appeal court did not examine the question of his due notification at the hearing.
9. According to the applicant, on 1 December 2005 he inquired about the date of the appeal hearing at the registry of the District Court and was told that the Voronezh Regional Court had already examined and dismissed his appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
